        Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 1 of 10




0              L                                                            FILED INOPEN COURT
                                                                               U.S.D.C. - Atlanta

                                                                             SEP 15 2021
                                                                         KEVIN/;,ffl~ER, Clerk
                      IN THE UNITED STATES DISTRICT COURT                  By: , .   d   O~pt:!yCltik
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



       UNITED ST A TES OF AMERICA                Criminal Indictment
              v.                                 No.      l a i l CR-:.-560
       BOLAJI KAZEEM OWOLABI
                                                    UNDER SEAL


    THE GRAND JURY CHARGES THAT:

                               Counts One through Twelve
                              (18 U.S.C. § 1343 - Wire Fraud)
       1. Beginning on a date unknown, but at least by on or about May 3, 2020, and

    continuing through at least on or about June 28, 2020, in the Northern District of
    Georgia, the defendant, BOLAJI KAZEEM OWOLABI, aided and abetted by
    others known and unknown to the Grand Jury, with intent to defraud, did
    knowingly devise and intend to devise a scheme and artifice to defraud, by
    means of materially false and fraudulent pretenses and representations and by
    omissions of material fact, well knowing and having reason to know that said

    pretenses and representations were and would be false and fraudulent when

    made and caused to be made and that said omissions would be material.

                                       Background

    At all times relevant to the Indictment:
       2. The U.S. Department of Labor, Employment and Training Administration
    is the federal agency that provides oversight in the Federal-State Unemployment
    Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 2 of 10




Insurance Program, which provides unemployment benefits to eligible workers

who are unemployed through no fault of their own, as determined under state
law and other state eligibility requirements. Unemployment Insurance ("UI")
payments, also known as benefits, are intended to provide temporary financial
assistance to eligible workers.
Employment Security Department of Washington State
   3. The Employment Security Department of Washington State ("ESD") is the
state agency that oversees the Unemployment Insurance program in Washington
State. Through this agency, unemployment benefits may be issued to
Washington residents who are unemployed because of a nationwide pandemic,
such as the COVID-19 pandemic.
   4. ESD receives federal funds to distribute in the form of unemployment
beneffrs. In general, a person seeking unemployment benefits through the ESD
must complete an online application that includes, among other things, the
claimant's name, date of birth, social security number, and the reason why the
claimant is unemployed. To be eligible for benefits, the claimant must: (1) have
been recently employed in the State of Washington in the past 12 to 18 months
for a minimum of 680 hours; (2) be currently unemployed; (3) be able and
available to work; and (4) be actively seeking suitable full-time employment.

   5. In Washington, unemployment compensation funds are most often issued

in the form of a direct deposit into the claimant's designated bank account or

transfer to a pre-paid debit card.



                                        2
    Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 3 of 10




Illinois Department of Employment Security
   6. The Illinois Department of Employment Security ("IDES") is the state
agency that oversees the Unemployment Insurance program in the State of

Illinois. Through this agency, unemployment benefits may be issued to Illinois

residents who are unemployed because of a nationwide pandemic, such as the

COVID-19 pandemic.
   7. IDES receives federal funds to distribute in the form of unemployment
benefits. In general, a person seeking unemployment benefits through the IDES
must complete an online application that includes, among other things, the
claimant's name, date of birth, social security number, and the reason why the

claimant is unemployed. To be eligible for benefits, the claimant must: (1) be
currently unemployed through no fault of his or her own; (2) have earned $1,600
or more in wages during his or her base period for insured work; (3) have been
paid at least $440 of his or her base period wages at any time during the base
period outside the calendar quarter in which the claimant's wages were the
highest; and (4) be registered for work with the IDES.
   8. In the State of Illinois, a claimant can opt to receive unemployment

benefits by direct deposit or debit card. Claimants will automatically receive
their unemployment benefits by debit card, unless they register for direct
deposit. The debit card will be issued in the claimant's name and mailed to the

claimant. Unemployment benefit payments are transferred to the debit card.



                                         3
    Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 4 of 10




Pandemic Unemployment Assistance
   9. In response to the COVID-19 pandemic, on or about March 27, 2020, the
President signed into law the Coronavirus Aid, Relief, and Economic Security
(" CARES") Act. The CARES Act provides emergency financial assistance to the
millions of Americans who are suffering from the economic effects caused by the

COVID-19 pandemic.
   10. Section 2102 of the CARES Act created a new temporary federal program

called Pandemic Unemployment Assistance ("PUA") that provided up to 39
weeks of unemployment benefits and funding to states for the administration of

the program. An individual who received PUA benefits may also have received a
$600 weekly benefit in federal funds under the Federal Pandemic Unemployment

Compensation ("FPUC") program if he or she was eligible for such
compensation for the week claimed. The CARES Act also included a provision of
temporary benefits for individuals who had exhausted their entitlement to
regular unemployment benefits, as well as coverage for individuals who were
not eligible for regular benefits, were self-employed, or had limited recent work
history.

                        Scheme and Artifice to Defraud

   11. As part of the scheme and artifice to defraud, the Defendant and others

obtained personally identifiable information belonging to victims and then filed
fraudulent claims for unemployment benefits using the victims' information.

   12. To obtain unemployment benefits that they were not entitled to receive,
the Defendant and others acquired the names of other persons along with their

                                        4
     Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 5 of 10




dates of birth, social security numbers, and other personally identifiable

information.
   13. Using this information, the Defendant and others electronically submitted

numerous applications for unemployment benefits to ESD and IDES. These
submissions caused interstate wire communications.

   14. For approved applications, ESD and IDES paid unemployment benefits by
submitting direct deposits of funds to identified bank accounts and electronically
transferring funds onto debit cards. In some instances, a particular debit card

was identified in the application as the card where the benefits should be
directed. In other instances, a debit card was issued in the claimant's name and
mailed to the address listed in the application.
                               Execution of the Scheme

   15. On or about the dates set forth below, in the Northern District of Georgia,
the defendant, BOLAJI KAZEEM OWOLABI, aided and abetted by others

known and unknown to the Grand Jury, for the purpose of executing and
attempting to execute the scheme and artifice described above, caused to be
transmitted by means of wire communication in interstate commerce the
following wire transmissions described below, each transmission constituting a

separate count:


 COUNT             DATE                      WIRE COMMUNICATION
               (ON OR ABOUT)
     1           May 3, 2020       Submitted an online application to ESD for
                                   unemployment benefits in the name of S.E.


                                         5
     Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 6 of 10




     2           May 3, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of T.H.
     3           May 5, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of KW.
     4           May 6, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of P.G.
     5           May 7, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of D.C.
     6           May 7, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of D.E.
     7           May 8, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of S.N.
     8           May 8, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of ET.
     9           May 8, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of B.T.
     10         May 10, 2020        Submitted an online application to ESD for
                                    unemployment benefits in the name of J.W.
     11         June 28, 2020       Submitted an online application to IDES for
                                    unemployment benefits in the name of H .J.
     12         June 28, 2020       Submitted an online application to IDES for
                                    unemployment benefits in the name of C.A.
   All in violation of Title 18, United States Code, Section 1343 and Section 2.

                      Counts Thirteen through Twenty-Four
                  (18 U.S.C. § 1028A - Aggravated Identity Theft)
   16. The Grand Jury re-alleges and incorporates by reference the factual

allegations set forth in paragraphs 2 through 15, as if fully set forth herein.

   17. From on or about May 3, 2020, and continuing through on or about June
28, 2020, in the Northern District of Georgia, the defendant, BOLAJI KAZEEM
OWOLABI, aided and abetted by others known and unknown to the Grand Jury,

did knowingly possess and use, without lawful authority, a means of

                                          6
     Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 7 of 10




identification of another person, to wit, the social security number and date of
birth of the persons identified below, during and in relation to committing the
felony violation identified below:


  COUNT        PERSON                      FELONY VIOLATION
    13           S.E.        Wire Fraud as alleged in Count 1 of this Indictment
     14           T.H.       Wire Fraud as alleged in Count 2 of this Indictment
     15           K.W.       Wire Fraud as alleged in Count 3 of this Indictment
     16           P.G.       Wire Fraud as alleged in Count 4 of this Indictment
     17           D.C.       Wire Fraud as alleged in Count 5 of this Indictment
     18           D.E.       Wire Fraud as alleged in Count 6 of this Indictment
     19           S.N.       Wire Fraud as alleged in Count 7 of this Indictment
     20           E.T.       Wire Fraud as alleged in Count 8 of this Indictment
     21           B.T.       Wire Fraud as alleged in Count 9 of this Indictment
     22           J.W.       Wire Fraud as alleged in Count 10 of this Indictment
     23           H.J.       Wire Fraud as alleged in Count 11 of this Indictment
     24           C.A.       Wire Fraud as alleged in Count 12 of this Indictment

All in violation of Title 18, United States Code, Section 1028A(a)(l) and Section 2.

                    Counts Twenty-Five through Thirty-Two
                  (18 U.S.~. § 641 -Theft of Government Funds)
   18. The Grand Jury re-alleges and incorporates by reference the factual

allegations set forth in paragraphs 2 through 15, as if fully set forth herein.
   19. On or about the dates set forth below, in the Northern District of Georgia

and elsewhere, the defendant, BOLAJI KAZEEM OWOLABI, aided and abetted

by others known and unknown to the Grand Jury, did embezzle, steal, purloin,


                                          7
    Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 8 of 10




and knowingly convert to his own use and the use of another money and things

of value of the United States, namely, funds, in the amounts listed below,
administered by the U.S. Department of Labor through the Federal-State

Unemployment Insurance Program in the form of unemployment benefits in the
names of the persons whose initials are listed below, which were deposited into
the bank account and transferred to the debit cards identified below, which
funds Defendant was not entitled to receive:


 COUNT         DATE          PERSON      AMOUNT           BANK ACCOUNT OR
              (ONOR                                          DEBIT CARD
              ABOUT)
    25       May 5, 2020       K.W .        $9,320.00    Funds transferred to
                                                         Green Dot debit card
                                                         ending in 4168
    26       May 6, 2020       P.G.         $9,320.00    Funds transferred to
                                                         Green Dot debit card
                                                         ending in 4168
    27       May 7, 2020       D.C.         $7,544.00    Direct deposit to First
                                                         Citizens Bank and Trust
                                                         account ending in 4559
    28       May 7, 2020       D.E.         $9,320.00    Funds transferred to
                                                         Green Dot debit card
                                                         ending in 2729
    29       May 8, 2020        S.E.        $8,530.00    Funds transferred to
                                                         Green Dot debit card
                                                         ending in 5490
    30       May 8, 2020       T.H.         $8,530.00    Funds transferred to
                                                         Green Dot debit card
                                                         ending in 4168
    31      July 31, 2020      CA.          $19,396.00   Funds transferred to
                                                         Green Dot debit card
                                                         ending in 4774

                                        8
     Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 9 of 10




    32        August 3, 2020     H.J.           $19,396.00   Funds transferred to
                                                             Green Dot debit card
                                                             ending in 4921
   All in violation of Title 18, United States Code, Section 641 and Section 2.

                                        Forfeiture

   20. Upon conviction of one or more of the offenses in Counts One through

Twelve and Twenty-Five through Thirty-Two of this Indictment, the Defendant,
BOLAJI KAZEEM OWOLABI, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(l)(C) and Title 28, United States Code,
Section 2461(c), any property, real or personal, which constitutes or is derived
from proceeds traceable to the offense, including, but not limited to, a personal
money judgment equal to the amount of proceeds obtained as a result of the
offense(s).
   21. If any of the above-described forfeitable property, as a result of any act or
omission of the Defendant:
      (a) cannot be located upon the exercise of due diligence;
      (b) has been transferred or sold to, or deposited with, a third party;
      (c) has been placed beyond the jurisdiction of the-Court;
      (d) has been substantially diminished in value; or

      (e) has been commingled with other property which cannot be divided
      without difficulty;

the United States intends to seek forfeiture of any other property of said
Defendant up to the value of the forfeitable property, pursuant to Title 21, United



                                            9
    Case 1:21-cr-00360-JPB-AJB Document 1 Filed 09/15/21 Page 10 of 10




States Code, Section 853(p ); as incorporated by Title 28, United States Code,

Section 2461(c).


                                          A                                      BILL




KURT R. ERSKINE
  Acting United States Attorney

 ~dtt- It {;o;,u,w1.4-,
KELIJY K. CONNORS
  Assistant United States Attorney
Georgia Bar No. 504787

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181




                                        10
